Citation Nr: 0101413	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-19 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1946.  

It has been certified that the veteran was a prisoner of war 
of the German Government from January to April 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the RO.  

In August 1989, the Board denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
Board's decision was affirmed by the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims since March 1, 1999) (hereinafter the 
"Court") in an October 1990 Memorandum Decision.  Thus, the 
Board must first address the finality of that decision.  



FINDINGS OF FACT

1.  In an August 1989 decision, the Board denied the claim of 
service connection for the cause of the veteran's death.  

2.  The Board's decision was affirmed by the Court in an 
October 1990 Memorandum Decision.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the August 
1989 Board decision.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the claim of service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107, 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303, 
3.312 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1989 decision, the Board denied the claim of 
service connection for the cause of the veteran's death.  

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, a claim upon the same factual basis 
may not be considered.  38 U.S.C.A. § 7104(b).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  

If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The evidence of record at the time of the August 1989 Board 
decision included the veteran's service medical records, and 
VA and private medical records.  

The evidence revealed that the veteran was a prisoner of war 
of the German Government from January to April 1945.  

The service medical records were negative for any complaints 
or treatment of heart disease or any acquired psychiatric 
disease.  

VA and private post-service medical records also were 
negative for any complaints or treatment of heart disease 
until the veteran's death.  There was no evidence of any 
acquired psychiatric disease.  

The certificate of death showed that the veteran died in May 
1988 due to a myocardial infraction.  At the time of his 
death, service connection was in effect for residuals of a 
fractured left femur, evaluated as 60 percent disabling, and 
avitaminosis, evaluated as noncompensably disabling.  

Based on this evidence, the Board denied service connection 
for the cause of the veteran's death.  

The new evidence received after the Board's August 1989 
decision includes statements from the appellant and a July 
1997 letter from William J. Boudreau, M.D.  

Of particular interest is Dr. Boudreau's letter.  He 
indicated that the veteran may have had a thiamine deficiency 
while he was a prisoner of war.  He noted that this could 
lead to significant heart disease.  In addition, he indicated 
that the veteran might have had post-traumatic stress 
disorder from the history provided by the appellant.  He 
stated that many studies had shown a correlation between life 
stress and cardiovascular disease.  

The evidence is certainly new, as it was not of record at the 
time of the Board's August 1989 decision.  Furthermore, the 
evidence is material as it is the first evidence addressing a 
potential correlation between the veteran's service and his 
fatal heart disease.  

Thus, the Board finds that the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for the cause of the veteran's death.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  




REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, ___.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated him for heart disease and 
psychiatric disease.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



